Exhibit99.2 UNAUDITED PRO FORMA CONDENSED CONSOLIDATED FINANCIAL STATEMENTS On October 1, 2014, Oak Pharmaceuticals, Inc. (“Oak”), a Delaware corporation and wholly owned subsidiary of Akorn, Inc. (“Akorn” or the “Company”), entered into a Product Acquisition Agreement (the “Purchase Agreement” or the “Acquisition”) with Sunovion Pharmaceuticals Inc., a Delaware corporation (“Sunovion”) for the acquisition of rights, title, interest, and inventory to one branded product, Xopenex® (Levalbuterol HCl) Inhalation Solution (the “Product”). The purchase consideration of $41.5 million, net was paid in cash at closing, net of certain liabilities for product return reserves, rebates, and chargeback reserves, assumed by Oak subject to a cap.The acquired assets were deemed to constitute a business in a transaction accounted for under the purchase method of accounting for business combinations. The unaudited pro forma condensed combined financial statements presented below are based on, and should be read in conjunction with, the historical information thatAkorn has presented in filings with the SEC and the audited and unaudited abbreviated financial statements of the Product as provided in Exhibit 99.1 of the filed Form 8-K/A. The unaudited pro forma condensed combined balance sheet as of June 30, 2014 gives effect to the merger described in note (1) to the unaudited pro forma condensed combined financial statements as if it had occurred on June 30, 2014, and combines the historical balance sheets of Akorn and the Product as of June 30, 2014. The unaudited pro forma condensed combined statement of operations for the year ended December 31, 2013 is presented as if the merger had occurred on January 1, 2013, and combines the historical results of Akorn for the year ended December 31, 2013 and the historical results of the Product for the year ended March 31, 2014, while the unaudited pro forma condensed combined statement of operations for the six month period ended June 30, 2014 is presented as if the merger had occurred on January 1, 2013, and combines the historical results of Akorn and the Product for the six months ended June 30, 2014. The historical financial information is adjusted to give effect to pro forma events that are directly attributable to the merger, factually supportable, and with respect to the statements of operations, are expected to have a continuing impact on combined results. The pro forma adjustments related to the merger are based on a preliminary fair valuation of assets acquired and liabilities assumed in connection with the acquisition whereby the cost to acquire the Product was allocated to the assets acquired and the liabilities assumed, based upon their estimated fair values. The preliminary fair valuation of assets acquired and liabilities assumed in connection with the acquisition is subject to finalization of Akorn’s management analysis of the fair value of the assets acquired and liabilities assumed of the Product as of the acquisition date. The final fair valuation of assets acquired and liabilities assumed in connection with the acquisition may result in additional adjustments to the recorded amounts of assets and liabilities that may be material and may also result in adjustments to depreciation and amortization that may be material. The final allocation is expected to be completed as soon as practicable, but no later than twelve (12) months after the acquisition date. The historical financial information has been adjusted to reflect pro forma events that are directly attributable to the acquisition and can be reasonably estimated. The unaudited pro forma condensed combined statement of operations does not reflect the potential realization of cost savings and operating synergies relating to the integration of the two businesses, nor does it include any other item not expected to have a continuing impact on the combined results of the businesses. The preliminary estimate of the fair values of acquired assets and liabilities are based on preliminary estimates and are subject to change. The unaudited pro forma condensed combined financial statements should be read in conjunction with the accompanying notes to the unaudited pro forma condensed combined financial statements and were prepared in accordance with the regulations of the Securities and Exchange Commission and should not be considered indicative of the financial position or results of operations that would have occurred if the acquisition had been consummated on the dates indicated, nor are they indicative of the expected future financial position or results of operations of the condensed combined company. 1 AKORN, INC. PRO FORMA CONDENSED COMBINED BALANCE SHEET JUNE 30, 2014 (In Thousands) (Unaudited) Akorn Xopenex® Pro Forma Adjustments (Note 3) Pro Forma Combined ASSETS: CURRENT ASSETS: Cash and cash equivalents $ $
